COURT oF APPEALS

THIRD DISTRICT OF TEXAS

P.O. BOX 12547, AUST]'N, TEXAS 78711-2547
www.Brdcoa.courts.state.tx.us
(512) 463-1733

 

JEFF L. ROSE, CHI_EF JUSTICE JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE

BOB PEMBERTON, IUSTICE

MELISSA GOODWIN, .TUS'I`ICE

SCOTT K. FIELD, JUSTICE

CINDY OLSON BOURLAND, .TUSTICE

April 17, 2015

Chief Justice Nathan Hecht
Supreme Court of Texas

201 W. 14th stream Room 104
Austin, Texas 78701

RE: Seventh Court of Appeals Number: 07-15-00146-CV
Third Court of Appeals Number: 03-15-00145-CV
Trial CouIt Case Number: D»l -GN~] 3-0023 56

Style: Mark Walters V. Brad Livingston, in his Off'lcial Capacity as Executive Director, TeXas
Department of Criminal Justice
Dear Chief Justice Hecht:
. Appellant has tendered a “Motion to Transfer” in the above cause. Having reviewed the

‘ motion and subsequent response by the Seventh Court of Appeals, the Third Coul't concurs With the
Seventh Court and recommends the motion be denied

Very trul yours,

 

leff . Rose, Chief Justice

cc: Chief Justice Brian Quinn
Ms. Vivian Long
Mr. Mark Walters
Mr. Craig Jacobs